On July 1, 2002, the defendant was sentenced to the following: Count I: Ten (10) year commitment to the Department of Corrections, with eight (8) years suspended, for the offense of Criminal Possession of Dangerous Drugs, a felony; Count II: Ninety (90) days in the county *70jail for the offense of Criminal Possession of Dangerous Drugs, a misdemeanor; Count III: Ninety (90) days in the county jail for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor; and Count IV: Thirty (30) days in the county jail for the offense of Driving While Suspended or Revoked, a misdemeanor.
On November 14, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded pro se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that this sentence as imposed exceeds the statutory maximum.
Therefore, this matter is remanded to the district court judge to address that issue.
Done in open Court this 14th day of November, 2002.
DATED this 11th day of December, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.